Exhibit 10.2

FORM OF

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of June 29,
2020 and is made by and among Equity Bancshares, Inc., a Kansas corporation (the
“Company”), and the several purchasers of the Subordinated Notes (as defined
below) identified on the signature pages to the Purchase Agreement (as defined
below) (collectively, the “Purchasers”).

This Agreement is made pursuant to the Subordinated Note Purchase Agreement
dated June 29, 2020, by and among the Company and the Purchasers (the “Purchase
Agreement”), which provides for the sale by the Company to the Purchasers of
$42,000,000.00 aggregate principal amount of the Company’s 7.00%
Fixed-to-Floating Rate Subordinated Notes due 2030, which were issued on
June 29, 2020 (the “Subordinated Notes”). In order to induce the Purchasers to
enter into the Purchase Agreement and in satisfaction of a condition to the
Purchasers’ obligations thereunder, the Company has agreed to provide to the
Purchasers and their respective direct and indirect transferees and assigns the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

 

  1.

Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the SEC promulgated thereunder.

“Additional Interest” shall have the meaning set forth in Section 2(e) hereof.

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Kansas are permitted or required by
any applicable law or executive order to close.

“Closing Date” shall mean June 29, 2020.

“Company” shall have the meaning set forth in the preamble to this Agreement and
also includes the Company’s successors.

“Depositary” shall mean The Depository Trust Company, or any other depositary
appointed by the Company, including any agent thereof; provided, that any such
depositary must at all times have an address in the Borough of Manhattan, the
City of New York.

“Event Date” shall have the meaning set forth in Section 2(e).



--------------------------------------------------------------------------------

“Exchange Offer” shall mean the exchange offer by the Company of Exchange
Securities for Registrable Securities pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) covering the Registrable Securities, and all amendments and supplements to
such registration statement, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

“Exchange Securities” shall mean the 7.00% Fixed-to-Floating Rate Subordinated
Notes due 2030 issued by the Company under the Indenture containing terms
substantially identical to the Subordinated Notes (except that (i) interest
thereon shall accrue from the last date to which interest has been paid or duly
provided for on the Subordinated Notes or, if no such interest has been paid or
duly provided for, from the Interest Accrual Date, (ii) provisions relating to
an increase in the stated rate of interest thereon upon the occurrence of a
Registration Default shall be eliminated, (iii) the transfer restrictions and
legends relating to restrictions on ownership and transfer thereof as a result
of the issuance of the Subordinated Notes without registration under the 1933
Act shall be eliminated, (iv) the minimum denominations thereof shall be $1,000
and integral multiples of $1,000, and (v) all of the Exchange Securities will be
represented in book-entry form by one or more global certificate representing
the Exchange Securities registered in the name of Cede & Co., as nominee for
DTC, unless exchanged for Exchange Securities in definitive certificated form
under the circumstances provided in the Indenture) to be offered to Holders of
Registrable Securities in exchange for Registrable Securities pursuant to the
Exchange Offer.

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

“Holders” shall mean (i) the Purchasers, for so long as they own any Registrable
Securities, and each of their respective successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture and (ii) each Participating Broker-Dealer that holds
Exchange Securities for so long as such Participating Broker-Dealer is required
to deliver a prospectus meeting the requirements of the 1933 Act in connection
with any resale of such Exchange Securities.

“Indenture” shall mean the Indenture, dated as of June 29, 2020, by and between
the Company and UMB Bank, N.A., as trustee, as the same may be amended or
supplemented from time to time in accordance with the terms thereof.

“Interest Accrual Date” means June 29, 2020.

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of Registrable Securities outstanding, excluding Exchange
Securities referred to in clause (ii) of the definition of “Holders” above;
provided that whenever the consent or approval of Holders of a specified
percentage of Registrable Securities or Exchange Securities is required
hereunder, Registrable Securities and Exchange Securities held by the Company or
any of its affiliates (as such term is defined in Rule 405 under the 1933 Act)
shall be disregarded in determining whether such consent or approval was given
by the Holders of such required percentage.

“Notifying Broker-Dealer” shall have the meaning set forth in Section 3(f).

“Participating Broker-Dealer” shall have the meaning set forth in Section 3(f).

 

2



--------------------------------------------------------------------------------

“Person” shall mean an individual, partnership, joint venture, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all material incorporated or deemed to be
incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble to this
Agreement.

“Purchasers” shall have the meaning set forth in the preamble of this Agreement.

“Registrable Securities” shall mean the Subordinated Notes; provided that any
Subordinated Notes shall cease to be Registrable Securities when (i) a
Registration Statement with respect to such Subordinated Notes shall have become
effective under the 1933 Act and such Subordinated Notes shall have been
disposed of pursuant to such Registration Statement, (ii) such Subordinated
Notes shall have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144A) under the 1933 Act, or are eligible
to be resold pursuant to Rule 144 without regard to the public information
requirements thereunder, (iii) such Subordinated Notes shall have ceased to be
outstanding, (iv) such Subordinated Notes were eligible for exchange under an
Exchange Offer Registration Statement that was declared effective under the 1933
Act but were not exchanged at the election of the Holder during the period the
Exchange Offer was open, or (v) such Subordinated Notes have been exchanged for
Exchange Securities which have been registered pursuant to the Exchange Offer
Registration Statement upon consummation of the Exchange Offer unless, in the
case of any Exchange Securities referred to in this clause (v), such Exchange
Securities are held by Participating Broker-Dealers or otherwise are not freely
tradable by such Participating Broker-Dealers without any limitations or
restrictions under the 1933 Act (in which case, such Exchange Securities will be
deemed to be Registrable Securities until such time as such Exchange Securities
are sold to a purchaser in whose hands such Exchange Securities are freely
tradeable without any limitations or restrictions under the 1933 Act).

“Registration Default” shall have the meaning set forth in Section 2(e).

“Registration Expenses” shall mean any and all reasonable expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange, or FINRA registration and
filing fees, (ii) all fees and expenses incurred in connection with compliance
with state or other securities or blue sky laws and compliance with the rules of
FINRA (including reasonable fees and disbursements of one counsel for any
Holders in connection with qualification of any of the Exchange Securities or
Registrable Securities under state or other securities or blue sky laws and any
filing with and review by FINRA), (iii) all expenses of any Persons in
preparing, printing, and distributing any Registration Statement, any
Prospectus, any amendments or supplements thereto, certificates representing the
Subordinated Notes or Exchange Securities, and other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and expenses incurred in connection with the listing, if any, of
any of the Subordinated Notes or Exchange Securities on any securities exchange
or exchanges or on any quotation system, (vi) all fees and disbursements
relating to the qualification of the Indenture under applicable securities laws,
(vii) the fees and disbursements of counsel for the Company and the fees and
expenses of independent public accountants for the Company or for any other
Person, business, or assets whose financial statements are included in any
Registration Statement or Prospectus, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance, and (viii) the fees and expenses of the Trustee, any registrar, the
Depositary, any paying agent, any escrow agent, or any custodian.

 

3



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
relating to any offering of the Exchange Securities or Registrable Securities
pursuant to the provisions of this Agreement (including, without limitation, any
Exchange Offer Registration Statement and any Shelf Registration Statement), and
all amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all material incorporated or deemed to be
incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2(b) of this Agreement which
covers all of the Registrable Securities, as the case may be, on an appropriate
form under Rule 415 under the 1933 Act, or any similar rule that may be adopted
by the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
to be incorporated by reference therein.

“Subordinated Notes” shall have the meaning set forth in the preamble to this
Agreement.

“TIA” shall mean the Trust Indenture Act of 1939, as amended from time to time,
and the rules and regulations of the SEC promulgated thereunder.

“Trustee” shall mean the trustee with respect to the Subordinated Notes and the
Exchange Securities under the Indenture.

For purposes of this Agreement, (i) all references in this Agreement to any
Registration Statement or Prospectus or any amendment or supplement to any of
the foregoing shall be deemed to include the copy filed with the SEC pursuant to
its Electronic Data Gathering, Analysis and Retrieval system; (ii) all
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in any Registration
Statement or Prospectus (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which is incorporated or deemed to be incorporated by reference in
such Registration Statement or Prospectus, as the case may be; (iii) all
references in this Agreement to amendments or supplements to any Registration
Statement or Prospectus shall be deemed to mean and include the filing of any
document under the 1934 Act which is incorporated or deemed to be incorporated
by reference in such Registration Statement or Prospectus, as the case may be;
(iv) all references in this Agreement to Rule 144, Rule 144A, Rule 405 or Rule
415 under the 1933 Act, and all references to any sections or subsections
thereof or terms defined therein, shall in each case include any successor
provisions thereto; and (v) all references in this Agreement to days (but not to
Business Days) shall mean calendar days.

 

  2.

Registration Under the 1933 Act.

(a)    Exchange Offer Registration. The Company shall (i) use its commercially
reasonable efforts to file with the SEC on or prior to the 60th day after the
Closing Date an Exchange Offer Registration Statement covering the offer by the
Company to the Holders to exchange all of the Registrable Securities for a like
aggregate principal amount of Exchange Securities, (ii) use its commercially
reasonable efforts to cause such Exchange Offer Registration Statement to become
effective with the SEC no later than 15

 

4



--------------------------------------------------------------------------------

Business Days after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the Exchange Offer Registration Statement
will not be reviewed, or will not be subject to further review, by the SEC,
(iii) use its commercially reasonable efforts to cause such Registration
Statement to remain effective until the closing of the Exchange Offer, and
(iv) use its commercially reasonable efforts to consummate the Exchange Offer no
later than 45 days after the effective date of the Exchange Offer Registration
Statement. Upon the effectiveness of the Exchange Offer Registration Statement,
the Company shall promptly commence the Exchange Offer, it being the objective
of such Exchange Offer to enable each Holder eligible and electing to exchange
Registrable Securities for Exchange Securities (assuming that such Holder is not
an affiliate of the Company within the meaning of Rule 405 under the 1933 Act,
acquires the Exchange Securities in the ordinary course of such Holder’s
business, and has no arrangements or understandings with any Person to
participate in the Exchange Offer for the purpose of distributing such Exchange
Securities) to trade such Exchange Securities from and after their receipt
without any limitations or restrictions under the 1933 Act or under the
securities or blue sky laws of the states of the United States.

In connection with the Exchange Offer, the Company shall:

(i)    promptly mail or otherwise transmit, in compliance with the applicable
procedures of the Depositary for such Registrable Securities, to each Holder a
copy of the Prospectus forming part of the Exchange Offer Registration
Statement, together with an appropriate letter of transmittal and related
documents;

(ii)    keep the Exchange Offer open for not less than 20 Business Days (or
longer if required by applicable law) after the date notice thereof is mailed to
the Holders and, during the Exchange Offer, offer to all Holders who are legally
eligible to participate in the Exchange Offer the opportunity to exchange their
Registrable Securities for Exchange Securities;

(iii)    use the services of the Depositary for the Exchange Offer;

(iv)    permit Holders to withdraw tendered Registrable Securities at any time
prior to the close of business, New York City time, on the last Business Day on
which the Exchange Offer shall remain open, by sending to the institution and at
the address specified in the Prospectus, the related letter of transmittal, or
related documents a telegram, facsimile transmission, or letter, setting forth
the name of such Holder, the principal amount of Registrable Securities
delivered for exchange, and a statement that such Holder is withdrawing its
election to have such Subordinated Notes exchanged;

(v)    notify each Holder that any Registrable Security not tendered will remain
outstanding and continue to accrue interest, but will not retain any rights
under this Agreement (except in the case of Participating Broker-Dealers as
provided herein); and

(vi)    otherwise comply in all material respects with all applicable laws
relating to the Exchange Offer.

The Exchange Securities shall be issued under the Indenture, which shall be
qualified under the TIA. The Indenture shall provide that the Exchange
Securities and the Subordinated Notes shall vote and consent together on all
matters (as to which such Exchange Securities and Subordinated Notes may vote or
consent) as a single class and shall constitute a single series of debt
securities issued under the Indenture.

As soon as reasonably practicable after the closing of the Exchange Offer, the
Company shall:

 

5



--------------------------------------------------------------------------------

(i)    accept for exchange all Registrable Securities duly tendered and not
validly withdrawn pursuant to the Exchange Offer in accordance with the terms of
the Exchange Offer Registration Statement and the letter of transmittal which is
an exhibit thereto;

(ii)    deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities so accepted for exchange by the Company; and

(iii)    cause the Trustee promptly to authenticate and deliver Exchange
Securities to each Holder of Registrable Securities so accepted for exchange
equal in principal amount to the principal amount of the Registrable Securities
of such Holder so accepted for exchange.

Interest on each Exchange Security will accrue from the last date on which
interest was paid or duly provided for on the Subordinated Notes surrendered in
exchange therefor or, if no interest has been paid or duly provided for on such
Subordinated Notes, from the Interest Accrual Date. The Exchange Offer shall not
be subject to any conditions, other than (i) that the Exchange Offer, or the
making of any exchange by a Holder, does not violate any applicable law or any
applicable interpretation of the staff of the SEC; (ii) that no action or
proceeding shall have been instituted or threatened in any court or by or before
any governmental agency with respect to the Exchange Offer which, in the
Company’s judgment, would reasonably be expected to impair the ability of the
Company to proceed with the Exchange Offer; and (iii) that the Holders tender
the Registrable Securities to the Company in accordance with the Exchange Offer.
Each Holder of Registrable Securities (other than Participating Broker-Dealers)
who wishes to exchange such Registrable Securities for Exchange Securities in
the Exchange Offer will be required to represent that (A) it is not an affiliate
(as defined in Rule 405 under the 1933 Act) of the Company, (B) any Exchange
Securities to be received by it will be acquired in the ordinary course of
business, (C) it has no arrangement with any Person to participate in the
distribution (within the meaning of the 1933 Act) of the Exchange Securities,
and (D) it is not acting on behalf of any Person who could not truthfully make
the statements set forth in clauses (A), (B), and (C) immediately above, and
shall be required to make such other representations as may be reasonably
necessary under applicable SEC rules, regulations, or interpretations to render
the use of Form S-4 or another appropriate form under the 1933 Act available.

(b)    Shelf Registration. If (i) because of any change in law or applicable
interpretations thereof by the staff of the SEC, the Company is not permitted to
effect the Exchange Offer as contemplated by Section 2(a) hereof; (ii) for any
other reason (A) the Exchange Offer Registration Statement is not effective
within 15 Business Days following the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that the Exchange Offer Registration
Statement will not be reviewed, or will not be subject to further review, by the
SEC, or (B) the Exchange Offer is not consummated within 45 days after
effectiveness of the Exchange Offer Registration Statement (provided that if the
Exchange Offer Registration Statement shall become effective after such 15
Business Day period or if the Exchange Offer shall be consummated after such
45-day period, then the Company’s obligations under this clause (ii) arising
from the failure of the Exchange Offer Registration Statement to be effective
within such 15 Business Day period or the failure of the Exchange Offer to be
consummated within such 45-day period, respectively, shall terminate); or
(iii) any Holder who is not an affiliate (as defined in Rule 144 under the 1933
Act) is not eligible to participate in the Exchange Offer or elects to
participate in the Exchange Offer but does not receive Exchange Securities which
are freely tradeable without any limitations or restrictions under the 1933 Act,
then the Company shall, at its cost:

(A)    use its commercially reasonable efforts to file with the SEC on or prior
to (1) the 120th day after the Closing Date or (2) the 60th day after any such
filing obligation arises, whichever is later, a Shelf Registration Statement
relating to the offer and sale of the Registrable Securities by the Holders from
time to time in accordance with the methods of distribution elected by the
Majority Holders of such Registrable Securities and set forth in such Shelf
Registration Statement;

 

6



--------------------------------------------------------------------------------

(B)    use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective with the SEC as promptly as reasonably
practicable, but in no event later than (1) the 225th day after the Closing Date
or (2) the 105th day after an obligation to file with the SEC a Shelf
Registration Statement arises, whichever is later. In the event that the Company
is required to file a Shelf Registration Statement pursuant to Section 2(b)(iii)
above, the Company shall file and use its commercially reasonable efforts to
have effective with the SEC both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by such Holder described in Section 2(b)(iii) above;

(C)    use its commercially reasonable efforts to keep the Shelf Registration
Statement continuously effective, supplemented, and amended as required in order
to permit the Prospectus forming part thereof to be usable by Holders for a
period of one year after the latest date on which any Subordinated Notes are
originally issued by the Company (subject to extension pursuant to the last
paragraph of Section 3) or, if earlier, when all of the Registrable Securities
covered by such Shelf Registration Statement (1) have been sold pursuant to the
Shelf Registration Statement in accordance with the intended method of
distribution thereunder, or (2) otherwise cease to be Registrable Securities,
whichever is earlier; and

(D)    notwithstanding any other provisions hereof, use its commercially
reasonable efforts to ensure that (1) any Shelf Registration Statement and any
amendment thereto and any Prospectus forming a part thereof and any supplements
thereto comply in all material respects with the 1933 Act, (2) any Shelf
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and (3) any Prospectus forming part of any Shelf
Registration Statement and any amendment or supplement to such Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that clauses
(2) and (3) shall not apply to any statement in or omission from a Shelf
Registration Statement or a Prospectus made in reliance upon and conformity with
information relating to any Holder or Participating Broker-Dealer of Registrable
Securities furnished to the Company in writing by such Holder or Participating
Broker-Dealer, respectively, expressly for use in such Shelf Registration
Statement or Prospectus.

The Company further agrees, if necessary, to supplement or amend the Shelf
Registration Statement if reasonably requested by the Majority Holders with
respect to information relating to the Holders and otherwise as required by
Section 3(b) below, to use its commercially reasonable efforts to cause any such
amendment to become effective and such Shelf Registration Statement to become
usable as soon as reasonably practicable thereafter, and to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

(c)    Expenses. The Company shall pay all Registration Expenses in connection
with the registration pursuant to Section 2(a) and Section 2(b) and, in the case
of any Shelf Registration Statement, will reimburse the Holders for the
reasonable fees and disbursements of one counsel designated in writing by the
Majority Holders to act as counsel for the Holders of the Registrable Securities
in connection therewith; provided that the Company shall not be responsible for
reimbursement for the fees and disbursements of such counsel in an aggregate
amount in excess of $7,500. Each Holder shall pay all fees

 

7



--------------------------------------------------------------------------------

and disbursements of its counsel other than as set forth in the preceding
sentence or in the definition of Registration Expenses, as well as all
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to a
Shelf Registration Statement.

(d)    Effective Registration Statement.

(i)    The Company shall be deemed not to have used its commercially reasonable
efforts to cause the Exchange Offer Registration Statement or any Shelf
Registration Statement, as the case may be, to become, or to remain, effective
during the requisite periods set forth herein if the Company voluntarily takes
any action that would reasonably be expected to result in any such Registration
Statement not being declared effective or remaining effective or result in the
Holders of Registrable Securities (including, under the circumstances
contemplated by Section 3(f) hereof, Exchange Securities) covered thereby not
being able to exchange or offer and sell such Registrable Securities during that
period unless (A) such action is required by applicable law or (B) such action
is taken by the Company in good faith and for valid business reasons (but not
including avoidance of the Company’s obligations hereunder), including, but not
limited to, the acquisition or divestiture of assets or a material corporate
transaction or event, or if the Company determines in good faith that effecting
or maintaining the availability of the registration would materially and
adversely affect an offering of securities of the Company or if the Company is
in possession of material non-public information the disclosure of which would
not be in the best interests of the Company, in each case so long as the Company
promptly complies with the notification requirements of Section 3(k) hereof, if
applicable. Nothing in this paragraph shall prevent the accrual of Additional
Interest on any Registrable Securities or Exchange Securities.

(ii)    An Exchange Offer Registration Statement pursuant to Section 2(a) hereof
or a Shelf Registration Statement pursuant to Section 2(b) hereof shall not be
deemed to have become effective unless it has been declared effective by the SEC
or becomes effective in accordance with the provisions of Section 8(a) of the
1933 Act; provided that if, after such Registration Statement has become
effective, the offering of Registrable Securities pursuant to a Registration
Statement is interfered with by any stop order, injunction, or other order or
requirement of the SEC or any other governmental agency or court, such
Registration Statement shall be deemed not to have been effective during the
period of such interference until the offering of Registrable Securities
pursuant to such Registration Statement may legally resume.

(iii)    During any 365-day period, the Company may, by notice as described in
Section 3(e), suspend the availability of a Shelf Registration Statement (and,
if the Exchange Offer Registration Statement is being used in connection with
the resale of Exchange Securities by Participating Broker-Dealers as
contemplated by Section 3(f), the Exchange Offer Registration Statement) and the
use of the related Prospectus for up to two periods of up to 60 consecutive days
each (except for the consecutive 60-day period immediately prior to final
maturity of the Subordinated Notes), but no more than an aggregate of 120 days
during any 365-day period, (A) upon the happening of any event or the discovery
of any fact referred to in Section 3(e)(v), or (B) if the Company determines in
good faith that effecting or maintaining the availability of the registration
would materially and adversely affect an offering of securities of the Company
or if the Company is in possession of material non-public information the
disclosure of which would not be in the best interests of the Company, in each
case subject to compliance by the Company with its obligations under the last
paragraph of Section 3.

 

8



--------------------------------------------------------------------------------

(e)    Additional Interest. In the event that:

(i)    the Exchange Offer Registration Statement is not filed with the SEC on or
prior to the 60th day following the Closing Date;

(ii)    the Exchange Offer Registration Statement is not effective with the SEC
on or prior to the 15th Business Day following the date the Company is notified
(orally or in writing, whichever is earlier) by the SEC that the Exchange Offer
Registration Statement will not be reviewed, or will not be subject to further
review, by the SEC;

(iii)    the Exchange Offer is not consummated on or prior to the 45th day
following the effective date of the Exchange Offer Registration Statement;

(iv)    if required, a Shelf Registration Statement is not filed with the SEC on
or prior to (A) the 120th day following the Closing Date or (B) the 60th day
after the obligation to file with the SEC a Shelf Registration Statement arises,
whichever is later;

(v)    if required, a Shelf Registration Statement is not effective on or prior
to (A) the 225th day following the Closing Date or (B) the 105th day after an
obligation to file with the SEC a Shelf Registration Statement arises, whichever
is later;

(vi)    a Shelf Registration Statement is effective with the SEC but such Shelf
Registration Statement ceases to be effective or such Shelf Registration
Statement or the Prospectus included therein ceases to be usable in connection
with resales of Registrable Securities due to any act or omission of the Company
and (A) the aggregate number of days in any consecutive 365-day period for which
the Shelf Registration Statement or such Prospectus shall not be effective or
usable exceeds 120 days, (B) the Shelf Registration Statement or such Prospectus
shall not be effective or usable for more than two periods (regardless of
duration) in any consecutive 365-day period, or (C) the Shelf Registration
Statement or such Prospectus shall not be effective or usable for a period of
more than 60 consecutive days; or

(vii)    the Exchange Offer Registration Statement is effective with the SEC
but, if the Exchange Offer Registration Statement is being used in connection
with the resale of Exchange Securities as contemplated by Section 3(f) of this
Agreement, the Exchange Offer Registration Statement ceases to be effective or
the Exchange Offer Registration Statement or the Prospectus included therein
ceases to be usable in connection with resales of Exchange Securities due to any
act or omission of the Company during the 120-day period referred to in
Section 3(f)(ii) of this Agreement (as such period may be extended pursuant to
the last paragraph of Section 3 of this Agreement) and (A) the aggregate number
of days in any consecutive 365-day period for which the Exchange Offer
Registration Statement or such Prospectus shall not be effective or usable
exceeds 120 days, (B) the Exchange Offer Registration Statement or such
Prospectus shall not be effective or usable for more than two periods
(regardless of duration) in any consecutive 365-day period, or (C) the Exchange
Offer Registration Statement or the Prospectus shall not be effective or usable
for a period of more than 60 consecutive days,

(each of the events referred to in clauses (i) through (vii) above being
hereinafter called a “Registration Default”), then the Registrable Securities
shall be entitled to receive additional interest (“Additional Interest”) at a
rate of one-quarter of one percent (0.25%) per annum immediately following such
60-day period in the case of clause (i) above, immediately following such 15
Business Day period in the case of clause (ii) above, immediately following such
45-day period in the case of clause (iii) above, immediately following any such
120-day period or 60-day period, whichever ends later, in the case of clause
(iv) above, immediately following any such 225-day period or 105-day period, as
applicable, in the case of clause (v) above, immediately following the 120th day
in any consecutive 365-day period, as of the first day of the

 

9



--------------------------------------------------------------------------------

third period in any consecutive 365-day period or immediately following the 60th
consecutive day, whichever occurs first, that a Shelf Registration Statement
shall not be effective or a Shelf Registration Statement or the Prospectus
included therein shall not be usable as contemplated by clause (vi) above, or
immediately following the 120th day in any consecutive 365-day period, as of the
first day of the third period in any consecutive 365-day period or immediately
following the 60th consecutive day, whichever occurs first, that the Exchange
Offer Registration Statement shall not be effective or the Exchange Offer
Registration Statement or the Prospectus included therein shall not be usable as
contemplated by clause (vii) above, which Additional Interest will be increased
by an additional one-quarter of one percent (0.25%) per annum immediately
following each 60-day period that any Additional Interest continues to accrue
under any circumstances; provided that, if at any time more than one
Registration Default has occurred and is continuing, then, until the next date
that there is no Registration Default, the increase in interest rate provided
for by this paragraph shall apply as if there occurred a single Registration
Default that begins on the date that the earliest such Registration Default
occurred and ends on such date that there is no Registration Default; provided
further that the aggregate Additional Interest under this Agreement may in no
event exceed one-half of one percent (0.50%) per annum. Upon the filing of the
Exchange Offer Registration Statement after the 60-day period described in
clause (i) above, the effectiveness of the Exchange Offer Registration Statement
after the 15 Business Day period described in clause (ii) above, the
consummation of the Exchange Offer after the 45-day period described in clause
(iii) above, the filing of the Shelf Registration Statement after the 120-day
period or 60-day period, as the case may be, described in clause (iv) above, the
effectiveness of a Shelf Registration Statement after the 225-day period or
105-day period, as applicable, described in clause (v) above, the Shelf
Registration Statement once again being effective or the Shelf Registration
Statement and the Prospectus included therein becoming usable in connection with
resales of Registrable Securities, as the case may be, in the case of clause
(vi) above, or the Exchange Offer Registration Statement once again becoming
effective or the Exchange Offer Registration Statement and the Prospectus
included therein becoming usable in connection with resales of Exchange
Securities, as the case may be, in the case of clause (vii) above, there shall
not be any Additional Interest borne by the Registrable Securities from the date
of such filing, effectiveness, consummation, or resumption of effectiveness or
usability, as the case may be, so long as no other Registration Default shall
have occurred and be continuing at such time and the Company is otherwise in
compliance with this paragraph; provided that, if after elimination of
Additional Interest one or more Registration Defaults shall again occur, the
Subordinated Notes shall again bear Additional Interest pursuant to the
foregoing provisions (as if it were the original Registration Default).
Notwithstanding anything in this Agreement to the contrary, the Company will not
be obligated to pay any Additional Interest in the case of a Shelf Registration
Statement with respect to any Holder of Registrable Securities who fails to
timely provide all information with respect to such Holder that is reasonably
requested by the Company to enable it to timely comply with its obligations
under Section 2(b).

The Company shall notify the Trustee within three Business Days after each and
every date on which an event occurs in respect of which Additional Interest is
required to be paid (an “Event Date”). Additional Interest shall be paid by
depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable interest payment date,
immediately available funds in sums sufficient to pay the Additional Interest
then due. The Additional Interest due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Additional Interest shall be deemed to accrue from and
including the day following the applicable Event Date.

Anything herein to the contrary notwithstanding, any Holder who was, at the time
the Exchange Offer was pending and consummated, eligible to exchange, and did
not validly tender, its Subordinated Notes for Exchange Securities in the
Exchange Offer will not be entitled to receive any Additional Interest.

 

10



--------------------------------------------------------------------------------

(f)    Specific Enforcement. Without limiting the remedies available to the
Holders or any Participating Broker-Dealer, the Company acknowledges that any
failure by the Company to comply with its obligations under Section 2(a) and
Section 2(b) hereof may result in material irreparable injury to the Holders or
the Participating Broker-Dealers for which there is no adequate remedy at law,
that it will not be possible to measure damages for such injuries precisely, and
that, in the event of any such failure, any Holder and any Participating
Broker-Dealer may obtain such relief as may be required to specifically enforce
the Company’s obligations under Section 2(a) and Section 2(b).

3.    Registration Procedures. In connection with the obligations of the Company
with respect to the Registration Statements pursuant to Section 2(a) and
Section 2(b) hereof, the Company shall:

(a)    prepare and file with the SEC a Registration Statement or, if required,
Registration Statements, within the time periods specified in Section 2, on the
appropriate form under the 1933 Act, which form (i) shall be selected by the
Company, (ii) shall, in the case of a Shelf Registration Statement, be available
for the sale of the Registrable Securities by the selling Holders thereof, and
(iii) shall comply as to form in all material respects with the requirements of
the applicable form and include or incorporate by reference all financial
statements required by the SEC to be filed therewith or incorporated by
reference therein, and use its commercially reasonable efforts to cause such
Registration Statement to become effective and remain effective for the
applicable period in accordance with Section 2 hereof;

(b)    prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary under applicable
law to keep such Registration Statement effective for the applicable period in
accordance with Section 2 hereof; cause each Prospectus to be supplemented by
any required prospectus supplement, and as so supplemented to be filed pursuant
to Rule 424 under the 1933 Act; and comply with the provisions of the 1933 Act
and the 1934 Act with respect to the disposition of all Registrable Securities
covered by each Registration Statement during the applicable period in
accordance with the intended method or methods of distribution by the selling
Holders thereof;

(c)    in the case of a Shelf Registration, (i) notify each Holder of
Registrable Securities, at least five Business Days prior to filing, that a
Shelf Registration Statement with respect to the Registrable Securities is being
filed and advising such Holders that the distribution of Registrable Securities
will be made in accordance with the method elected by the Majority Holders;
(ii) furnish to each Holder of Registrable Securities and counsel for the
Holders, without charge, as many copies of each Prospectus and any amendment or
supplement thereto and such other documents as such Holder or counsel may
reasonably request, in order to facilitate the public sale or other disposition
of the Registrable Securities; and (iii) subject to the penultimate paragraph of
this Section 3, the Company hereby consents to the use of the Prospectus or any
amendment or supplement thereto by each of the Holders of Registrable Securities
in accordance with applicable law in connection with the offering and sale of
the Registrable Securities covered by and in the manner described in any
Prospectus or any amendment or supplement thereto;

(d)    use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request, to cooperate with the Holders
of any Registrable Securities in connection with any filings required to be made
with FINRA, to keep each such registration or qualification effective during the
period such Registration Statement is required to be effective, and do any and
all other acts and things which may be reasonably necessary or advisable to
enable such Holder to consummate the disposition in each such jurisdiction of
such Registrable Securities owned by such Holder; provided that the Company
shall not be required to (i) qualify as a foreign corporation or entity or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d) or (ii) take any action that would
subject it to general service of process or taxation in any such jurisdiction if
it is not then so subject;

 

 

11



--------------------------------------------------------------------------------

(e)    in the case of a Shelf Registration, notify each Holder of Registrable
Securities and counsel for such Holders promptly and, if requested by such
Holder or counsel, confirm such advice in writing promptly:

(i)    when a Registration Statement has become effective and when any
post-effective amendments and supplements thereto become effective;

(ii)    of any request by the SEC or any state securities authority for
post-effective amendments or supplements to a Registration Statement or
Prospectus or for additional information after a Registration Statement has
become effective (other than comments to 1934 Act reports incorporated by
reference therein);

(iii)    of the issuance by the SEC or any state securities authority of any
stop order suspending the effectiveness of a Registration Statement or the
initiation of any proceedings for that purpose;

(iv)    of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose;

(v)    of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective as is contemplated in
Section 2(d)(i) or that makes any statement made in such Shelf Registration
Statement or the related Prospectus untrue in any material respect or
constitutes an omission to state a material fact in such Shelf Registration
Statement or Prospectus; and

(vi)    of any determination by the Company that a post-effective amendment to a
Registration Statement would be appropriate.

Without limitation to any other provisions of this Agreement, the Company agrees
that this Section 3(e) shall also be applicable, mutatis mutandis, with respect
to the Exchange Offer Registration Statement and the Prospectus included therein
to the extent that such Prospectus is being used by Participating Broker-Dealers
as contemplated by Section 3(f);

(f)    (i) in the case of an Exchange Offer, (A) include in the Exchange Offer
Registration Statement (1) a “Plan of Distribution” section covering the use of
the Prospectus included in the Exchange Offer Registration Statement by
broker-dealers who have exchanged their Registrable Securities for Exchange
Securities for the resale of such Exchange Securities and (2) a statement to the
effect that any such broker-dealers who wish to use the related Prospectus in
connection with the resale of Exchange Securities acquired as a result of
market- making or other trading activities will be required to notify the
Company to that effect, together with instructions for giving such notice (which
instructions shall include a provision for giving such notice by checking a box
or making another appropriate notation on the related letter of transmittal)
(each such broker-dealer who gives notice to the Company as aforesaid being
hereinafter called a “Notifying Broker-Dealer”), (B) furnish to each Notifying
Broker-Dealer who desires to participate in the Exchange Offer, without charge,
as many copies of each Prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such broker-dealer may
reasonably request, (C) include in the Exchange Offer Registration Statement a
statement that any broker-dealer who holds Registrable Securities acquired for
its own account as a result of market-making

 

12



--------------------------------------------------------------------------------

activities or other trading activities (a “Participating Broker-Dealer”), and
who receives Exchange Securities for Registrable Securities pursuant to the
Exchange Offer, may be a statutory underwriter and must deliver a prospectus
meeting the requirements of the 1933 Act in connection with any resale of such
Exchange Securities, (D) subject to the penultimate paragraph of this Section 3,
the Company hereby consents to the use of the Prospectus forming part of the
Exchange Offer Registration Statement or any amendment or supplement thereto by
any Notifying Broker-Dealer in accordance with applicable law in connection with
the sale or transfer of Exchange Securities, and (E) include in the letter of
transmittal or similar documentation to be executed by an exchange offeree in
order to participate in the Exchange Offer substantially the following
provision:

“If the undersigned is not a broker-dealer, the undersigned represents that it
is not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Registrable Securities, it
represents that the Registrable Securities to be exchanged for Exchange
Securities were acquired by it as a result of market-making activities or other
trading activities and acknowledges that it will deliver a prospectus meeting
the requirements of the 1933 Act in connection with any resale of such Exchange
Securities pursuant to the Exchange Offer; however, by so acknowledging and by
delivering a prospectus, the undersigned will not be deemed to admit that it is
an “underwriter” within the meaning of the 1933 Act.”

(ii) to the extent any Notifying Broker-Dealer participates in the Exchange
Offer, (A) the Company shall use its commercially reasonable efforts to maintain
the effectiveness of the Exchange Offer Registration Statement for a period of
180 days (subject to extension pursuant to the last paragraph of this Section 3)
following the last date on which exchanges are accepted pursuant to the Exchange
Offer, and (B) the Company will comply, insofar as relates to the Exchange Offer
Registration Statement, the Prospectus included therein, and the offering and
sale of Exchange Securities pursuant thereto, with its obligations under
Section 2(b)(D), the last paragraph of Section 2(b), Sections 3(c), 3(d), 3(e),
3(g), 3(i), 3(j), 3(k), 3(m), 3(n), and 3(o), and the last three paragraphs of
this Section 3 as if all references therein to a Shelf Registration Statement,
the Prospectus included therein, and the Holders of Registrable Securities
referred, mutatis mutandis, to the Exchange Offer Registration Statement, the
Prospectus included therein, and the applicable Notifying Broker-Dealers and,
for purposes of this Section 3(f), all references in any such paragraphs or
sections to the “Majority Holders” shall be deemed to mean, solely insofar as
relates to this Section 3(f), the Notifying Broker-Dealers who are the Holders
of the majority in aggregate principal amount of the Exchange Securities which
are Registrable Securities; and

(iii) the Company shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement as would otherwise be
contemplated by Section 3(b) hereof, or take any other action as a result of
this Section 3(f), for a period exceeding 180 days (subject to extension
pursuant to the last paragraph of this Section 3) after the last date on which
exchanges are accepted pursuant to the Exchange Offer and Notifying
Broker-Dealers shall not be authorized by the Company to, and shall not, deliver
such Prospectus after such period in connection with resales contemplated by
this Section 3;

(g)    in the case of a Shelf Registration, furnish counsel for the Holders of
Registrable Securities copies of any request by the SEC or any state securities
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information (other than comments to 1934 Act
reports incorporated by reference therein);

(h)    use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement as soon as
practicable and provide prompt notice to each Holder of the withdrawal of any
such order;

 

13



--------------------------------------------------------------------------------

(i)    in the case of a Shelf Registration, upon request, furnish to each Holder
of Registrable Securities, without charge, at least one conformed copy of each
Registration Statement and any post-effective amendments thereto (without
documents incorporated or deemed to be incorporated by reference therein or
exhibits thereto, unless requested);

(j)    in the case of a Shelf Registration, cooperate with the selling Holders
of Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends, and cause such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and in a form
eligible for deposit with the Depositary and registered in such names as the
selling Holders may reasonably request in writing at least two Business Days
prior to the closing of any sale of Registrable Securities;

(k)    in the case of a Shelf Registration, upon the occurrence of any event or
the discovery of any facts as contemplated by Section 3(e)(v) hereof, use its
commercially reasonable efforts to prepare a supplement or post-effective
amendment to a Registration Statement or the related Prospectus or any document
incorporated or deemed to be incorporated by reference therein or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain at the time of such
delivery any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company agrees to
notify each Holder to suspend use of the Prospectus as promptly as practicable
after the occurrence of such an event, and each Holder hereby agrees to suspend
use of the Prospectus until the Company has amended or supplemented the
Prospectus to correct such misstatement or omission. At such time as such public
disclosure is otherwise made or the Company determines that such disclosure is
not necessary, in each case to correct any misstatement of a material fact or to
include any omitted material fact, the Company agrees promptly to notify each
Holder of such determination and to furnish each Holder such number of copies of
the Prospectus, as amended or supplemented, as such Holder may reasonably
request;

(l)    obtain CUSIP and ISIN numbers for all Exchange Securities or Registrable
Securities, as the case may be, not later than the effective date of a
Registration Statement, and provide the Trustee with printed or word-processed
certificates for the Exchange Securities or Registrable Securities, as the case
may be, in a form eligible for deposit with the Depositary;

(m)    in the case of a Shelf Registration, upon request, make available for
inspection, at reasonable times and in reasonable manner, by representatives of
the Holders of the Registrable Securities participating in any disposition
pursuant to a Shelf Registration Statement and one counsel or accountant
retained by such Holders (with such inspection to occur at such time as shall be
mutually agreed between the Company and such Persons), all financial statements
and other records, documents, and properties of the Company reasonably requested
by any such Persons, and cause the respective officers, directors, employees,
and any other agents of the Company to supply all information reasonably
requested by any such Persons in connection with a Shelf Registration Statement;
provided that any such Persons shall be required to execute a customary
confidentiality agreement;

(n)    in the case of a Shelf Registration, a reasonable time prior to filing
any Shelf Registration Statement, any Prospectus forming a part thereof, any
amendment to such Shelf Registration Statement or amendment or supplement to
such Prospectus (other than 1934 Act reports incorporated by reference therein),
provide copies of such document to the Holders of Registrable Securities and to
counsel for any such Holders, and make such changes in any such document prior
to the filing thereof as the Holders of Registrable Securities or their counsel
may reasonably request and cause the representatives of the Company to be
available for discussion of such documents, at reasonable times and in
reasonable manner, as may be reasonably requested by the Holders of Registrable
Securities, and the Company shall not at any

 

14



--------------------------------------------------------------------------------

time make any filing of any such document of which such Holders or their counsel
shall not have previously been advised and furnished a copy or to which such
Holders or their counsel shall reasonably object within a reasonable time
period;

(o)    in the case of a Shelf Registration, use its commercially reasonable
efforts to cause the Registrable Securities to be rated by the same rating
agency that initially rated the Subordinated Notes, if so requested by the
Majority Holders of Registrable Securities, unless the Registrable Securities
are already so rated;

(p)    otherwise use its commercially reasonable efforts to comply in all
material respects with all applicable rules and regulations of the SEC and, with
respect to each Registration Statement and each post-effective amendment, if
any, thereto and each filing by the Company of an Annual Report on Form 10-K,
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering at least 12 months that shall satisfy the provisions
of Section 11(a) of the 1933 Act and Rule 158 thereunder; and

(q)    (i) cause the Indenture to be qualified under the TIA in connection with
the registration of the Exchange Securities or Registrable Securities, as the
case may be, (ii) cooperate with the Trustee and the Holders to effect such
changes, if any, to the Indenture as may be required for the Indenture to be so
qualified in accordance with the terms of the TIA, and (iii) execute, and use
its commercially reasonable efforts to cause the Trustee to execute, all
documents as may be required to effect such changes, if any, and all other forms
and documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner.

In the case of a Shelf Registration Statement, the Company may require each
Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing and require such Holder to agree in writing to be bound by all
provisions of this Agreement applicable to such Holder. No Holder of Registrable
Securities shall be entitled to include any of its Registrable Securities in any
Shelf Registration pursuant to this Agreement unless such Holder furnishes to
the Company in writing, within 10 Business Days after receipt of a written
request therefor, such information as set forth in the preceding sentence.

In the case of a Shelf Registration Statement, each Holder agrees and, in the
event that any Participating Broker-Dealer is using the Prospectus included in
the Exchange Offer Registration Statement in connection with the sale of
Exchange Securities pursuant to Section 3(f), each such Participating
Broker-Dealer agrees that, upon receipt of any notice from the Company of the
happening of any event or the discovery of any facts of the kind described in
Section 3(e)(ii) through Section 3(e)(vi) hereof, such Holder or Participating
Broker-Dealer, as the case may be, will forthwith discontinue disposition of
Registrable Securities pursuant to a Registration Statement until receipt by
such Holder or Participating Broker-Dealer, as the case may be, of (i) the
copies of the supplemented or amended Prospectus contemplated by Section 3(k)
hereof or (ii) written notice from the Company that the Shelf Registration
Statement or the Exchange Offer Registration Statement, respectively, are once
again effective or that no supplement or amendment is required. If so directed
by the Company, such Holder or Participating Broker-Dealer, as the case may be,
will deliver to the Company (at the Company’s expense) all copies in its
possession, other than permanent file copies then in its possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice. Nothing in this paragraph shall prevent the accrual of
Additional Interest on any Registrable Securities.

If the Company shall give any such notice to suspend the disposition of
Registrable Securities pursuant to the immediately preceding paragraph, the
Company shall be deemed to have used its

 

15



--------------------------------------------------------------------------------

commercially reasonable efforts to keep the Shelf Registration Statement or, in
the case of Section 3(f), the Exchange Offer Registration Statement, as the case
may be, effective during such period of suspension; provided that (i) such
period of suspension shall not exceed the time periods provided in
Section 2(d)(iii) hereof and (ii) the Company shall use its commercially
reasonable efforts to file and have become effective (if an amendment) as soon
as reasonably practicable thereafter an amendment or supplement to the Shelf
Registration Statement or the Exchange Offer Registration Statement or both, as
the case may be, or the Prospectus included therein and shall extend the period
during which the Shelf Registration Statement or the Exchange Offer Registration
Statement or both, as the case may be, shall be maintained effective pursuant to
this Agreement (and, if applicable, the period during which Participating
Broker-Dealers may use the Prospectus included in the Exchange Offer
Registration Statement pursuant to Section 3(f) hereof) by the number of days
during the period from and including the date of the giving of such notice to
and including the earlier of the date when the Holders or Participating
Broker-Dealers, respectively, shall have received copies of the supplemented or
amended Prospectus necessary to resume such dispositions and the effective date
of written notice from the Company to the Holders or Participating
Broker-Dealers, respectively, that the Shelf Registration Statement or the
Exchange Offer Registration Statement, respectively, is once again effective or
that no supplement or amendment is required.

 

  4.

Indemnification and Contribution.

(a)    The Company agrees to indemnify and hold harmless each Holder, each
Participating Broker-Dealer, and each Person, if any, who controls any Holder or
Participating Broker-Dealer within the meaning of either Section 15 of the 1933
Act or Section 20 of the 1934 Act, as follows:

(i)    against any and all loss, liability, claim, damage, and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement (or any
amendment thereto) pursuant to which Exchange Securities or Registrable
Securities were registered under the 1933 Act, including all documents
incorporated by reference therein, or any omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or any omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(ii)    against any and all loss, liability, claim, damage, and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim
whatsoever, based upon any such untrue statement or omission or any such alleged
untrue statement or omission described in subparagraph (i) above; provided that
any such settlement is effected with the prior written consent of the Company;
and

(iii)    against any and all expense whatsoever, as incurred (including, subject
to Section 4(c) below, the fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing, or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever,
based upon any such untrue statement or omission or any such alleged untrue
statement or omission described in subparagraph (i) above, to the extent that
any such expense is not paid under subparagraph (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage, or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission

 

16



--------------------------------------------------------------------------------

made in reliance upon and in conformity with written information furnished to
the Company by any Holder or Participating Broker-Dealer with respect to such
Holder or Participating Broker-Dealer, as the case may be, expressly for use in
the Registration Statement (or any amendment thereto) or the Prospectus (or any
amendment or supplement thereto).

(b)    Each Holder, severally but not jointly, agrees to indemnify and hold
harmless the Company, each director of the Company, each officer of the Company
who signed the Registration Statement, each Participating Broker-Dealer and each
other selling Holder and each Person, if any, who controls the Company, any
Participating Broker-Dealer or any other selling Holder within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act against any and all
loss, liability, claim, damage, and expense described in the indemnity contained
in Section 4(a) hereof, as incurred, but only with respect to untrue statements
or omissions, or alleged untrue statements or omissions, made in the Shelf
Registration Statement (or any amendment thereto) or any Prospectus included
therein (or any amendment or supplement thereto) in reliance upon and in
conformity with written information with respect to such Holder furnished to the
Company by such Holder expressly for use in the Shelf Registration Statement (or
any amendment thereto) or such Prospectus (or any amendment or supplement
thereto); provided that no such Holder shall be liable for any claims hereunder
in excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Shelf Registration Statement.

(c)    Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action commenced against it in
respect of which indemnity may be sought hereunder, but failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
in any event shall not relieve it from any liability which it may have otherwise
than on account of this indemnity agreement. Counsel to the respective
indemnified parties shall be selected as follows: (i) counsel to the Company,
its directors, each of its officers who signed the Registration Statement, and
all Persons, if any, who control the Company within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act shall be selected by the Company;
(ii) counsel to the Holders (other than Participating Broker-Dealers) and all
Persons, if any, who control any Holders (other than any Participating
Broker-Dealers) within the meaning of Section 15 of the 1933 Act or Section 20
of the 1934 Act shall be selected by the Holders who held or hold, as the case
may be, a majority in aggregate principal amount of the Registrable Securities
held by all such Holders; and (iii) counsel to the Participating Broker- Dealers
and all Persons, if any, who control any such Participating Broker-Dealer within
the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act shall be
selected by the Participating Broker-Dealers who held or hold, as the case may
be, a majority in aggregate principal amount of the Exchange Securities referred
to in Section 3(f) hereof held by all such Participating Broker-Dealers. In no
event shall the indemnifying party or parties be liable for (A) the fees and
expenses of more than one counsel separate from the indemnifying parties’ own
counsel for the Company and all other Persons referred to in clause (i) of this
paragraph, (B) the fees and expenses of more than one counsel separate from the
indemnifying parties’ own counsel for all Holders (other than Participating
Broker-Dealers) and all other Persons referred to in clause (ii) of this
paragraph, and (C) the fees and expenses of more than one counsel separate from
the indemnifying parties’ own counsel for all Participating Broker-Dealers and
all other Persons referred to in clause (iii) of this paragraph, in each case in
connection with any one action or separate but similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances.
The indemnifying party shall be entitled to participate therein and, to the
extent that it shall elect, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, provided that if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select

 

17



--------------------------------------------------------------------------------

separate counsel to assume such legal defenses and to otherwise participate in
the defense of such action on behalf of such indemnified party or parties. After
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be liable to
such indemnified party for any legal expenses of other counsel or any other
expenses, in each case subsequently incurred by such indemnified party, in
connection with the defense thereof other than reasonable costs of investigation
unless (Y) the indemnified party shall have employed separate counsel in
accordance with the proviso to the preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel, approved by the indemnifying party) or (Z) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party within a reasonable time after notice of commencement of
the action, in each of which cases the fees and expenses of counsel shall be at
the expense of the indemnifying party. No indemnifying party shall, without the
prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever in respect of which indemnification or
contribution could be sought under this Section 4 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise, or consent (i) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding, or claim and (ii) does not include a statement as to
or an admission of fault, culpability, or a failure to act by or on behalf of
any indemnified party.

(d)    If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified party in respect
of any losses, liabilities, claims, damages, or expenses referred to herein,
then each indemnifying party shall contribute to the aggregate amount of such
losses, liabilities, claims, damages, and expenses incurred by such indemnified
party, as incurred, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party or parties on the one hand and of the
indemnified party or parties on the other hand in connection with the statements
or omissions that resulted in such losses, liabilities, claims, damages, or
expenses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party or parties on the one hand and the indemnified
party or parties on the other hand shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by such indemnifying party or parties or such indemnified party or
parties, and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission.

(e)    The Company and the Holders agree that it would not be just or equitable
if contribution pursuant to this Section 4 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph (d) above. The aggregate
amount of losses, liabilities, claims, damages, and expenses incurred by an
indemnified party and referred to above in this Section 4 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing for, or defending against any litigation, or
any investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever, based upon any such untrue or alleged
untrue statement or omission or alleged omission.

Notwithstanding the provisions of this Section 4, other than in the case of
intentional misrepresentation or omission of a material fact, no Holder or
Participating Broker-Dealer shall be required to contribute any amount in excess
of the amount by which the total price at which Registrable Securities sold by
it were offered exceeds the amount of any damages that such Holder or
Participating Broker-Dealer has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

 

18



--------------------------------------------------------------------------------

No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section 4, each Person, if any, who controls a Holder or
Participating Broker-Dealer within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Holder or Participating Broker-Dealer, as the case may be, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each Person, if any, who controls the Company within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act shall have the same
rights to contribution as the Company.

The respective obligations of the Holders and Participating Broker-Dealers to
contribute pursuant to this Section 4 are several in proportion to the principal
amount of Subordinated Notes purchased by them and not joint.

The indemnity and contribution provisions contained in this Section 4 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of any Holder or
Participating Broker-Dealer or any Person controlling any Holder or
Participating Broker-Dealer, or by or on behalf of the Company, its officers or
directors, or any Person controlling the Company, (iii) acceptance of any of the
Exchange Securities, and (iv) any sale of Registrable Securities or Exchange
Securities pursuant to a Shelf Registration Statement.

5.    Miscellaneous.

(a)    Rule 144 and Rule 144A. For so long as the Company is subject to the
reporting requirements of Section 13 or Section 15 of the 1934 Act, the Company
covenants that it will file all reports required to be filed by it under
Section 13(a) or Section 15(d) of the 1934 Act and the rules and regulations
adopted by the SEC thereunder, and that if it ceases to be so required to file
such reports, it will upon the request of any Holder or beneficial owner of
Registrable Securities (i) make publicly available such information (including
without limitation the information specified in Rule 144(c)(2) under the 1933
Act) as is necessary to permit sales pursuant to Rule 144 under the 1933 Act,
(ii) deliver or cause to be delivered, promptly following a request by any
Holder or beneficial owner of Registrable Securities or any prospective
purchaser or transferee designated by such Holder or beneficial owner, such
information (including, without limitation, the information specified in Rule
144A(d)(4) under the 1933 Act) as is necessary to permit sales pursuant to Rule
144A under the 1933 Act, and (iii) take such further action that is reasonable
in the circumstances, in each case to the extent required from time to time to
enable such Holder to sell its Registrable Securities without registration under
the 1933 Act within the limitation of the exemptions provided by (A) Rule 144
under the 1933 Act, as such rule may be amended from time to time, (B) Rule 144A
under the 1933 Act, as such rule may be amended from time to time, or (C) any
similar rules or regulations hereafter adopted by the SEC. Upon the request of
any Holder or beneficial owner of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such requirements.

(b)    No Conflicts. The Company has not entered into nor will the Company on or
after the date of this Agreement enter into any agreement that conflicts with
the provisions hereof; provided that the Company will not be precluded from
entering into any agreement after the date hereof that may or does result,
directly or indirectly, in the payment of Additional Interest. The rights
granted to the Holders hereunder do not conflict in any material respect with
and are not inconsistent in any material respect with the rights granted to the
holders of any of the Company’s other issued and outstanding securities.

 

19



--------------------------------------------------------------------------------

(c)    Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified, or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the Company has obtained the written consent of Holders of at least a
majority in aggregate principal amount of the outstanding Registrable Securities
affected by such amendment, modification, supplement, waiver, or departure.

(d)    Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, electronic mail, or any courier guaranteeing overnight delivery (i) if to
a Holder or Participating Broker-Dealer at the most current address set forth on
the records of the registrar under the Indenture, and (ii) if to the Company,
initially at the address set forth in the Purchase Agreements and thereafter at
such other address notice of which is given in accordance with the provisions of
this Section 5(d).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent via electronic mail; and on the next Business Day if
timely delivered to a courier guaranteeing overnight delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.

(e)    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors, assigns, and transferees of each of the parties,
including without limitation, and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer, or other disposition of Registrable Securities in
violation of the terms hereof or of the Purchase Agreements or the Indenture. If
any transferee of any Holder shall acquire Registrable Securities in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such Person shall be conclusively deemed to have
agreed to be bound by and to perform all of the terms and provisions of this
Agreement, including the restrictions on resale set forth in this Agreement and,
if applicable, the Purchase Agreements, and such Person shall be entitled to
receive the benefits hereof.

(f)    Third Party Beneficiary. Each Holder and Participating Broker-Dealer
shall be a third-party beneficiary of the agreements made hereunder and shall
have the right to enforce such agreements directly to the extent it deems such
enforcement necessary or advisable to protect its rights. Each Holder, by its
acquisition of Subordinated Notes, shall be deemed to have agreed to the
provisions of Section 4 hereof.

(g)    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. In the event that any
signature is delivered by facsimile transmission, or by electronic mail delivery
of a “.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature were an original
thereof.

(h)    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning.

(i)    Restriction on Resales. If the Company or any of its subsidiaries or
affiliates (as defined in Rule 144 under the 1933 Act) shall redeem, purchase,
or otherwise acquire any Registrable Security or any Exchange Security that is a
“restricted security” within the meaning of Rule 144 under the 1933 Act, the
Company will deliver or cause to be delivered such Registrable Security or
Exchange Security, as the case

 

20



--------------------------------------------------------------------------------

may be, to the Trustee for cancellation and neither the Company nor any of its
subsidiaries or affiliates will hold or resell such Registrable Security or
Exchange Security or issue any new Registrable Security or Exchange Security to
replace the same.

(j)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PROVISIONS THEREOF TO THE EXTENT THE SAME WOULD REQUIRE OR
PERMIT THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THOSE OF THE
STATE OF NEW YORK.

(k)    Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect hereto. In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal, or
unenforceable, the validity, legality, and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

[SIGNATURE PAGES FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Registration Rights Agreement to
be executed by its duly authorized representative as of the date first above
written.

 

COMPANY: EQUITY BANCSHARES, INC. By:         Name: Brad S. Elliott   Title:
Chairman and Chief Executive Officer

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Purchaser has caused this Registration Rights Agreement
to be executed by its duly authorized representative as of the date first above
written.

 

PURCHASER: By:         Name:   Title:

[Signature Page to Registration Rights Agreement]